DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/03/2020, 09/02/2020, 06/01/2021, 06/07/2021, 06/28/2021, 10/22/2021, 12/24/2021, 01/17/2022, and 01/19/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 7 is directed to “A system comprising: a security-hardened code; a secure network transport; and an application” which is not statutory because as defined in the specification, “security-hardened code”, “secure network transport”, and “an application” are software (please see pages 3-6).  Software by itself is not statutory. Therefore, claim 7 is non-statutory. 
8-13 are also rejected because despite the additional limitations recited therein, they are still directed towards software per se.

Claim Objections
Claim 8 is objected to because of the following informalities: “the security-hardened library” in line 2 should be --- the security-hardened code ---.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-11, 13-18, and 20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Balasubramanian (US Patent Application Publication No. 2015/0294092 A1) hereinafter Balasubramanian.

Regarding claim 1, Balasubramanian a method implemented using a device (Fig. 8, system 900) comprising: 

executing the application (para 0062 and claim 28, executing the software application on the computing device); 
transporting data securely using a secure network transport (para 0022, the network access management module 146 may require that the secured application 150 use a secure cryptographic protocol, such as SSL or TLS, for any communications over a wired or wireless network); and
securely storing and accessing code (para 0030, the certification authority 314 may ensure that access to the source code is protected, for example by requiring that core functionalities and security functions are implemented as protected classes), 
wherein the code is utilized to implement a plurality of building-block modules (Fig. 2, security framework library 210 includes modules 140-148 and 216), 
wherein the application comprises the plurality of building block modules (para 0025, when developing a secured application 150 from scratch, the security framework template 130 of FIG. 1 provides a convenient way to ensure that a preselected set of security modules 140-148 are properly incorporated into the new application), 
further wherein the plurality of building-block modules communicate using the secure network transport (para 0041, the security framework 400 may require that all online traffic to and from the secured application be encrypted using an authorized protocol, such as SSL or TLS. The security framework 400 may also only permit access 

Regarding claim 2, Balasubramanian the method of claim 1 wherein the application is part of a web service (para 0041).

Regarding claim 3, Balasubramanian the method of claim 1 wherein an access-hardened application programming interface is implemented to provide access to the application (para 0015, APIs).

Regarding claim 5, Balasubramanian the method of claim 1 further comprising implementing tunneling to communicate using a secure sockets layer (para 0022 and 0041).

Regarding claim 7, Balasubramanian a system (Fig. 2, system 200) comprising: 
a security-hardened code (Fig. 2, security framework library 210); 
a secure network transport (para 0022 and 0041, SSL/TLS); 
an application (FIG. 2, application 150), 
wherein the security-hardened code is utilized to implement a plurality of building-block modules (Fig. 2, security framework library 210 includes modules 140-148 and 216), 
wherein the application comprises a subset of the plurality of building block modules (para 0025, when developing a secured application 150 from scratch, the 
further wherein the subset of the plurality of building-block modules communicate using the secure network transport (para 0041, the security framework 400 may require that all online traffic to and from the secured application be encrypted using an authorized protocol, such as SSL or TLS. The security framework 400 may also only permit access to certified network locations, such as websites or servers having a valid digital certificate, such as an SSL certificate).

Regarding claim 14, Balasubramanian an apparatus (Fig. 8, system 900) comprising: 
a non-transitory memory (Fig. 8, memory 900) for storing a security-hardened library (Fig. 2, security framework library 210), 
wherein the security-hardened library is configured for implementing: 
a secure network transport (para 0022 and 0041, SSL/TLS); 
a tunneling module (para 0047, secure link); and 
an application (FIG. 9, application 904), 
wherein the security-hardened library is utilized to implement a plurality of building-block modules (Fig. 2, security framework library 210 includes modules 140-148 and 216), 
wherein the application comprises a subset of the plurality of building block modules (para 0025, when developing a secured application 150 from scratch, the 
further wherein the subset of the plurality of building-block modules communicate using the secure network transport (para 0041, the security framework 400 may require that all online traffic to and from the secured application be encrypted using an authorized protocol, such as SSL or TLS. The security framework 400 may also only permit access to certified network locations, such as websites or servers having a valid digital certificate, such as an SSL certificate); 
a processor (Fig. 9, processing system 902) coupled to the memory, the processor configured for processing the security-hardened library (para 0064, the methods and systems described herein may be implemented on many different types of processing devices by program code comprising program instructions that are executable by the device processing subsystem. The software program instructions may include source code, object code, machine code, or any other stored data that is operable to cause a processing system to perform methods described herein).

Regarding claims 8 and 15, Balasubramanian the apparatus of claim 14 wherein the security-hardened library implements runtime verification of each executable, library and/or driver of the security-hardened library (para 0024-0027 and 0064).



Regarding claims 10 and 17, Balasubramanian the apparatus of claim 14 wherein access to software modules within the security-hardened library utilizes encryption/decryption (para 0020 and 0042).

Regarding claims 11 and 18, Balasubramanian the apparatus of claim 14 wherein the secure network transport comprises an encrypted channel (para 0022, 0041 and 0047, SSL/TLS).

Regarding claims 13 and 20, Balasubramanian the apparatus of claim 14 wherein the secure network transport utilizes a tunneling mechanism, wherein the tunneling mechanism enables the subset of the plurality of building-block modules to communicate using a secure sockets layer (para 0022, 0041 and 0047, SSL).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian as applied to claims 1, 7, and 14 above, and further in view of Ekambaram et al. (US Patent Application Publication No. 20170041309 A1) hereinafter Ekambaram.

Regarding claim 4, Balasubramanian the method of claim 1 above, but does not explicitly disclose wherein the application comprises an optical recognition code scanner configured to utilize a camera of the device to scan an optical recognition code displayed on a second device. However, Ekambaram discloses wherein the application comprises an optical recognition code scanner configured to utilize a camera of the device to scan an optical recognition code displayed on a second device (para 0036 and 0047). Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to modify teachings of Balasubramanian to include an optical recognition code scanner configured to utilize a camera of the device to scan an optical recognition code displayed on a second device as taught by Ekambaram in order to prevent application phishing attacks by informing user whether the displayed application is authentic (Ekambaram, para 0018).

Claims 6, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian as applied to claims 1, 7, and 14 above, and further in view of Islam et al. (US Patent Application Publication No. 2020/0403787 A1) hereinafter Islam.


Regarding claim 6, Balasubramanian the method of claim 1 above, wherein securely storing and accessing the code includes implementing encryption (para 0022 and 0030), but does not explicitly disclose implementing quantum encryption. However, Islam discloses implementing quantum encryption (para 0021 and 0024). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Balasubramanian to include implementing quantum encryption as taught by Islam in order to prevent an unauthorized party from predicting a certificate or key value (Islam, para 0012).

Regarding claims 12 and 19, Balasubramanian the apparatus of claim 14 wherein the secure network transport (para 0022 and 0041, SSL/TLS), but does not explicitly disclose implementing quantum encryption. However, Islam discloses implementing quantum encryption (para 0021 and 0024). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Balasubramanian to include implementing quantum encryption as taught by Islam in order to prevent an unauthorized party from predicting a certificate or key value (Islam, para 0012).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-892).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAOTRAN N TO/           Primary Examiner, Art Unit 2435